Citation Nr: 0810551	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-23 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether the counting of income reported by the appellant 
was correct. 

2.  Whether the termination of death pension benefits was 
proper.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to March 
1972.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse action in February 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  

In correspondence dated in July 2005, the appellant requested 
a hearing at the Central Office in Washington, DC before a 
member of the Board.  In correspondence dated in April 2007, 
the Board informed the appellant that a hearing had been 
scheduled for June 2007.  In June 2007, the appellant 
submitted correspondence to the Board, which the Board 
considered to be a motion to reschedule her hearing.  The 
Board granted that motion and notified her of that action in 
correspondence dated in October 2007.  In correspondence 
dated in November 2007, the Board notified the appellant of 
her new hearing date in January 2008.  In correspondence 
dated in January 2008, the appellant informed the Board that 
she was unable to attend the hearing and asked the Board to 
proceed.  The Board considers the appellant's request for a 
hearing to be withdrawn.  38 C.F.R. § 20.704 (2007).  

In January 2003, the appellant submitted a claim, in which 
she stated she was not claiming the veteran's death was due 
to service.  However, on that form, and in several statements 
since, see, e.g., October 2007 letter, she asserts that the 
veteran had an enlarged heart due to rheumatic fever upon 
entry into service, and his death certificate shows that he 
died, in part, due to various cardiovascular disabilities.  
It is not entirely clear whether the appellant is attempting 
to claim service connection for the cause of the veteran's 
death, and the RO should contact her to CLARIFY this matter.

FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  In 2003, 2004, 2005, and 2006, the appellant's countable 
income for VA pension purposes exceeded the maximum annual 
pension rate (MAPR) for pension benefits for a surviving 
spouse.


CONCLUSION OF LAW

The appellant's countable income is excessive for receipt of 
pension benefits in 2003, 2004, 2005, and 2006.  38 U.S.C.A. 
§ 1541 (West 2002); 38 C.F.R. §§ 3.21, 3.23, 3.271, 3.272, 
3.273 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty to notify prior to Board 
adjudication.  In correspondence dated in December 2004, the 
RO advised the appellant of what evidence she needed to 
submit to support her pension claim.  She was asked to 
provide information such as any earned income she had and any 
unreimbursed medical expenses she had incurred.  She was 
specifically informed what information was needed to support 
any medical expenses she was submitting, as well as what 
information was needed about her income.  The RO advised the 
appellant of VA's duties under the VCAA and the delegation of 
responsibility between VA and the appellant in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the appellant and which portion 
VA would attempt to obtain on behalf of the appellant.  The 
RO also specifically requested that the appellant send any 
evidence in her possession that pertained to the claims.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The appellant has submitted documents in 
support of her claims and has not asked VA to obtain any 
records on her behalf.  As explained above, the appellant 
requested a hearing before a Board member, but later withdrew 
her request.  The appellant has not made the RO or the Board 
aware of any other evidence relevant to her appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claims.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria

Surviving spouses of veterans of a period of war are entitled 
to receive VA pension, at a rate to be adjusted according to 
the amount of his or her income.  38 U.S.C.A. § 1541 (West 
2002).  

Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the MAPR 
specified in 38 C.F.R. § 3.23.  The MAPR is published in 
Appendix B of VA Manual 21-1 (M21-1) and is to be given the 
same force and effect as published in VA regulations.  38 
C.F.R. § 3.21 (2007).  

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a) (2007).  
                             
Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded under § 3.272.  38 
C.F.R. § 3.271(a) (2007).  Salary means the gross amount of a 
person's earnings or wages before any deductions are made for 
such things as taxes, insurance, retirement plans, social 
security, etc.  38 C.F.R. § 3.271(b) (2007).  

Unreimbursed medical expenses will be excluded from the 
amount of an individual's annual income when such expenses 
are paid during the 12-month annualization period.  38 C.F.R. 
§ 3.272(g) (2007).  Such expenses must be in excess of 5 
percent of the applicable MAPR as in effect during the 12-
month annualization period in which the medical expenses were 
paid.  Id.  

Effective December 1, 2002, the MAPR for a surviving spouse 
was $6497.00.  M21-1 Part 1, Change 46, Appendix B.  

Effective December 1, 2003, the MAPR for a surviving spouse 
was $6634.00.  M21-1 Part 1, Change 49, Appendix B.  

Effective December 1, 2004, the MAPR for a surviving spouse 
was $6814.00.  M21-1 Part 1, Change 52, Appendix B.  

Effective December 1, 2005, the MAPR for a surviving spouse 
was $7094.00.  M21-1 Part 1, Change 54, Appendix B.  

Effective December 1, 2006, the MAPR for a surviving spouse 
was $7329.00.  M21-1 Part 1, Appendix B.  

Effective December 1, 2007, the MAPR for a surviving spouse 
was $7498.00.  See Fast Letter 07-25 (11-15-07).

Evidence and Analysis

In January 2003, the appellant submitted her initial claim.  
In a February 2003 letter, the RO asked her to submit, among 
other things, information as to her earned income.  When she 
did not respond, the RO sent her a letter in April 2003 
informing her that the claim was denied because she had not 
submitted information as to her earnings and employment.  
When the appellant inquired in August 2003 as to the status 
of her claim, the RO sent her a letter informing her that the 
claim had been denied because more evidence was needed as to 
her earnings and employment.  


In August 2003, the appellant submitted documentation of her 
income from January 2003 to August 2003.  According to this 
document, she earned a gross income of $1792.20, $2080.60, 
and 888.38 in the first, second, and third quarters of 2003 
respectively.  Her two-week pay was $298.70.

In November 2003, the RO informed her that her claim for 
death pension benefits had been denied because her income 
exceeded the maximum annual death pension limit set by law.  
She was informed the limit for a surviving spouse with no 
dependents was $6497.00, and she was told she could reapply 
for pension when her income dropped or her medical expenses 
increased.  She was provided an Eligibility Verification 
Report form to complete if her financial situation changed. 

In December 2003, the appellant submitted a letter in which 
she claimed she earned only $5060.64 annually since January 
2001.  The appellant also submitted a pay stub showing that 
she had earned $5067.60 in the year 2002 as of October of 
that year.  According to the pay stub, the appellant earned 
$267.71 in a two-week pay period.  The appellant also 
submitted an Improved Pension Eligibility Verification Report 
(EVR), dated in January 2004, in which she claimed monthly 
income of $536.00 and gross annual wages of $5067.00

In July 2004, the RO informed the appellant that based on 
annual earnings of $6432.00, death pension was granted 
effective January 14, 2003.  As of February 1, 2003, the 
monthly entitlement amount was $5.41.  With the cost-of-
living adjustment effective December 1, 2003, the monthly 
entitlement amount increased to $16.83.  

In July 2004, the appellant submitted an invoice for dental 
treatment she received from June to September 2003 and 
claimed that these were unreimbursed medical expenses 
excludable under section 3.272(g).  The total payment by 
patient, according to the invoice, was $405.00.  In response, 
the RO informed her in September 2004 that her VA pension 
benefits had been changed based on unreimbursed medical 
expenses.  As of February 1, 2003, the monthly entitlement 
amount was $12.16. With the legislative increase effective 
December 1, 2003, the monthly entitlement increased to 
$23.00.  However, since the unreimbursed medical expenses 
only pertained to 2003, the monthly entitlement amount then 
decreased to $16.83 effective March 1, 2004.  The appellant 
was informed that medical expenses she paid may reduce her 
countable income and that she should save her receipts in 
case VA needed them.  She was also informed that it remained 
her responsibility to inform VA of any income changes and 
continuing medical expenses.  

In an EVR received in January 2005, the appellant claimed 
gross wages from all employment for the calendar year 2004 in 
the amount of $7,761.00.  The appellant also notified VA she 
would begin receiving Social Security widow's pension on May 
18, 2005.  The appellant also claimed that she had paid 
$405.00 in unreimbursed medical (dental) expenses in the year 
2004, but did not provide any receipts.

In February 2005, the RO informed the appellant that her 
pension benefits were being terminated effective January 1, 
2004, based on the fact that her annual countable income of 
$7,687 exceeded the maximum annual rate of $6,634.  She was 
notified that there had been an overpayment of benefits to 
her and she would be separately notified concerning the 
amount.  She was then informed in February 2005 that the 
amount of the overpayment was $259.47.  In an April 2005 
statement, the appellant asserted she had received only 
$6,043.00 in income for 2003 and 2004 and that her income had 
not increased. 

A Social Security Administration (SSA) inquiry revealed that 
the appellant began receiving $582.00 monthly in April 2005, 
and $605.00 monthly in December 2005.

In an undated NOD, the appellant confirmed that she had begun 
receiving SSA benefits in the amount of $582.00 monthly 
beginning in April 2005.  Prior to that, the appellant 
claimed, she earned only $536.00 monthly.  

In an EVR received in February 2006, the appellant reported 
$7168.00 gross employment from wages for both 2005 and 2006.  
The appellant also informed VA she began to receive SSA 
benefits in May 2005 and that she incurred $405.00 in 
unreimbursed dental expenses in 2005. 

In an EVR dated in March 2006, the appellant claimed gross 
monthly salary in the amount of $536.00.  

It appears the central problem in this case is the difference 
between gross salary - which is what VA relies on in 
determining the appellant's countable income - and net salary 
after deductions are made for taxes and health insurance.  
Regardless, for the reasons and bases detailed below, the 
Board finds that the appellant's income has exceeded the MAPR 
for every year since 2003 - although the RO did award her 
pension benefits for 2003.

i. Countable Income for 2003

The printout the appellant submitted from her employer in 
2003 showed she usually worked 58 hours per pay period, with 
a resulting gross amount of $298.70, payable every two weeks.  
There were some pay periods, however, that she worked less 
hours.  It appears that what the appellant is attempting to 
do in statements reporting $536 in monthly income is utilize 
the net pay, which is approximately $268 per pay period.  
This is the figure the RO relied on in determining an annual 
income of $6,432.00 for 2003.  That was, however, incorrect.

The appellant does not get paid on a monthly basis, but every 
two weeks, which equals 26 pay checks per year, not 24.  
Utilizing the typical gross amount of $299.00 per pay period, 
her annual salary is over $7,700.00.  However, as noted 
above, she did work fewer hours certain pay periods.  The 
document from her employer showed that as of early August 
2003, her yearly gross income totaled $4,270.00.  With one 
more pay check in August 2003 and income from September to 
December 2003 remaining, her gross income for 2003 would 
still have exceeded, at a minimum, $7,000.00, even allowing 
for fewer hours during some pay periods.  This amount is 
greater than the MAPR in effect as of December 1, 2002, and 
December 1, 2003, and the appellant is not entitled to 
pension benefits for the 2003 calendar year.  

The appellant has claimed numerous times that her annual 
income was only $5067.00, but she has provided no 
documentation-such as a W2 or federal income tax return-to 
support this contention.   Even relying on her net income of 
$260-270 per pay check, she would still total approximately 
$6,700-$7000 per year in earned income.  This amount is also 
greater than the MAPR in effect.  

The appellant also claimed $405.00 in unreimbursed medical 
expenses for 2003.  Unreimbursed medical expenses are only 
deductible to the extent they exceed 5% of MAPR.  Therefore, 
medical expenses were deductible to the extent they exceeded 
$324.00.  Thus, the amount of unreimbursed medical expenses 
excludable for 2003 was $81.00 (the difference between 
$405.00 and 5 percent of the applicable MAPR rounded down to 
the nearest dollar).  See 38 C.F.R. § 3.272(g) (2007).  

The statement from the appellant's employer shows deductions 
of $4.00 per pay period for health insurance.  This 
additional expense of $104.00 for 2003, along with the $81.00 
discussed above, would in no way approach bringing her annual 
earned income for 2003, as described above, below the MAPR.

ii. Countable Income for 2004

Effective December 1, 2003, the MAPR was $6634.00.  Medical 
expenses were deductible to the extent they exceeded $331.00.  
Effective December 1, 2004, the MAPR was $6814.00.  Medical 
expenses were deductible to the extent they exceeded $340.00.

As reported in the EVR received in January 2005, the 
appellant's earned income for 2004 was $7761.00.  This 
appears consistent with the discussion above concerning her 
average pay check every two weeks.  She again claimed the 
same dental expenses.  The amount of unreimbursed medical 
expenses excludable was $65.00 (the difference between 
$405.00 and 5 percent of the applicable MAPR rounded down to 
the nearest dollar).  See 38 C.F.R. § 3.272(g) (2007).  

The appellant also claimed $405.00 in unreimbursed medical 
expenses for 2004.  Medical expenses were deductible to the 
extent they exceeded $331.00.  For the period between 
December 1, 2003 and December 1, 2004, the amount of 
unreimbursed medical expenses excludable was $74.00 (the 
difference between $405.00 and 5 percent of the applicable 
MAPR rounded down to the nearest dollar).  See 38 C.F.R. 
§ 3.272(g) (2007).  Again, even adding in a similar amount to 
that paid in 2003 for health insurance, she far exceeded the 
MAPR. 

iii. Countable Income for 2005

Effective December 1, 2004, the MAPR was $6814.00.  Medical 
expenses were deductible to the extent they exceeded $340.00.  
Effective December 1, 2005, the MAPR was $7094.00.  Medical 
expenses were deductible to the extent they exceeded $354.00.

For the calendar year 2005, the Board finds the appellant's 
employment wages to be $7168.00 as reported in the EVR 
received in February 2006.  The Board finds this document to 
be the most reliable indicator of actual wages earned that 
year because it was prepared shortly after the completion of 
that year.  She again claimed the same dental expenses.  The 
amount of unreimbursed medical expenses excludable was $65.00 
(the difference between $405.00 and 5 percent of the 
applicable MAPR rounded down to the nearest dollar).  See 38 
C.F.R. § 3.272(g) (2007).  

Beginning in April 2005, the appellant began receiving 
benefits from the Social Security Administration, which are 
countable for VA purposes.  The Board estimates that she 
received $5261.00 in SSA benefits in the year 2005 ($582 
monthly beginning April 2005 and $605 monthly beginning 
December 2005).

Thus, the Board estimates her income for VA pension purposes 
in the year 2005 to be $12,364.00; this amount far exceeds 
the applicable MAPR.  

iv. Countable Income for 2006

As of December 1, 2005, the MAPR was raised to $7329.00.  As 
of December 1, 2006, it was increased to $7329.00.

In a March 2006 EVR, the appellant reported gross monthly 
salary in the amount of $536.00.  This may be incorrect based 
on the above discussion.  However, with her receipt of SSA 
benefits, this point is moot.  The appellant also received 
SSA benefits in the amount of $605.00 monthly, which would 
equal $7260 annually.  Even if the Board were to accept, for 
the sake of argument, that the appellant's report in the 
March 2006 EVR is accurate - resulting in annual earned 
income of $6,432.00 - that amount, when combined with her 
Social Security benefits, totals  $13,692.00 - far exceeding 
the MAPR in effect that year, both before and after December 
1, 2006.  

Conclusion

In conclusion, the Board does not find that the RO's 
termination of pension benefits, effective January 1, 2004, 
was erroneous.  In fact, awarding her benefits in 2003 was to 
her advantage, as the RO incorrectly calculated her earned 
income.  The Board reminds the appellant that if her income 
changes at any time, or her medical expenses increase, she 
should submit that information to the RO.  

 
ORDER

The counting of income reported by the appellant was correct, 
and her appeal is denied.

The termination of death pension benefits was proper, and the 
appeal is denied.


____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


